Exhibit 10.1

PARALLEL PETROLEUM CORPORATION

INCENTIVE AND RETENTION PLAN

(as amended August 23, 2005)

Purpose

The purpose of the Parallel Petroleum Corporation Incentive and Retention Plan
(the “Plan”) is to advance the interests of Parallel Petroleum Corporation, a
Delaware corporation, and its stockholders by providing certain officers and
employees with incentive bonus compensation which is linked to the sale of the
Company (as defined in Article I hereof) or all or substantially all of the
assets of the Company, a merger or business combination or other transaction. In
addition, recognizing the possibility of a proposed or threatened transaction,
the aggregate effect of which may be a Corporate Transaction or a Change of
Control (both as defined in Article I hereof), the Board of Directors of the
Company and the Compensation Committee of the Board have determined that it is
imperative that the Company be able to rely upon participating officers and
employees to continue in their employment by the Company or its Subsidiaries (as
defined in Article I hereof), and that the Company be able to receive and rely
upon their advice as to the best interests of the Company and its stockholders
without concern that they might be distracted by the personal uncertainties and
risks created by any such transaction.

ARTICLE I

DEFINITIONS

In addition to the terms defined in the preamble and elsewhere in this Plan, the
following definitions are applicable throughout this Plan:

“Additional Base Price” means $8.62 per share of common stock.

“Additional Base Shares” means 400,000 shares of common stock of the Company.

“Affiliate” means with respect to any Person, any other Person who is, or would
be deemed to be, an “affiliate” or an “associate” of such Person within the
respective meanings given to such terms in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), as in effect on the date of
this Agreement.

“Base Price” means the volume weighted average closing price of the Company’s
common stock for the fiscal quarter ended December 31, 2003, or $3.73 per share.

“Base Shares” means the weighted average shares of common stock (basic) of the
Company outstanding for the fiscal quarter ended December 31, 2003, or 1,080,362
shares.



 



 



 

 

A person will be deemed the “Beneficial Owner” of any securities which such
Person or any of such Person’s Affiliates would be deemed to beneficially own,
directly or indirectly, within the meaning given to such term in Rule 13d-3
under the 1934 Act as in effect on the date of this Agreement.

“Board” means the Board of Directors of the Company.

“Change of Control” means the occurrence of either one or both of the following
events:

(a)            the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the 1934 Act) of an aggregate of 60% or more of the Voting
Power of the Company’s outstanding Voting Securities by any person or group (as
such term is used in Rule 13d-5 under the 1934 Act) who beneficially owned less
than 50% of the Voting Power of the Company’s outstanding Voting Securities on
the date of this Plan; provided, however, that notwithstanding the foregoing, an
acquisition shall not constitute a Change in Control hereunder if the acquiror
is (i) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company and acting in such capacity, or (ii) a Subsidiary of the
Company or a corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of Voting
Securities of the Company; or

(b)           A change in the composition of the Board such that the individuals
who, as of the effective date of this Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
(other than by way of voluntary resignation) to constitute at least a majority
of the Board; provided, however, that for purposes of this definition, any
individual who becomes a member of the Board subsequent to the effective date of
this Plan, whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided, further
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with either an actual or threatened election contest
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board.

“Change of Control Date” means the date on which a Change of Control occurs.

“Committee” shall have the meaning given to such term in Section 2.1 of this
Plan.

“Company” means Parallel Petroleum Corporation or any Successor.

“Corporate Transaction” means the occurrence of any one or more of the following
events:

 

2

 



 



 

(a)            an acquisition of the Company by any Person or group of Persons
(other than the Participants) by way of purchase, merger, consolidation,
reorganization or other business combination, whether by way of tender offer or
negotiated transaction, as a result of which the outstanding securities of the
Company are exchanged or converted into cash, property and/or securities not
issued by the Company (other than a merger, consolidation or reorganization the
sole purpose of which is to change the Company’s domicile solely within the
United States, and other than a merger, consolidation or reorganization of the
Company in which the holders of the securities of the Company immediately prior
to such transaction have the same proportionate ownership of the securities of
the surviving corporation immediately after such transaction);

(b)           a sale, lease, exchange or other disposition by the Company
(excluding disposition by way of pledge, hypothecation or foreclosure) to any
Person or group of Persons (other than the Participants) in one transaction or a
series of related transactions, of all or substantially all of the assets of the
Company;

(c)            the stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company; or

(d)

any combination of any of the foregoing.

“Executive Group” means all executive officers of the Company and any other
officer employee of the Company or its Subsidiaries selected by the Compensation
Committee in its sole discretion for participation in the Plan.

“Market Value” means, as of any specified date, an amount equal to the per share
closing price of the Company’s common stock on the Nasdaq Stock Market at the
close of business on the day immediately preceding the Change of Control Date.
If the common stock is not publicly traded on the Nasdaq Stock Market at the
time a determination of its value is required to be made, the market value of
the common stock shall be the per share closing price reported on the stock
exchange composite tape of the exchange on which the common stock is then
publicly traded, or if the common stock is not publicly traded on any such other
exchange, the determination of fair market value of the common stock shall be
made by the Committee in such manner as it deems appropriate.

“Participant” means a member of the Executive Group and any other employee of
the Company selected by the Compensation Committee in its sole discretion for
participation in the Plan.

“Performance Bonus” means a positive amount determined in accordance with the
following formula:

 

[(Transaction Proceeds - Base Price)          xBase Shares], plus

[(Transaction Proceeds - Additional Base Price)                    xAdditional
Base Shares]

 

3

 



 



 

“Person” means any natural person, corporation, trust, company, organization,
association, partnership or other entity of any kind, and any successors or
assigns thereof, and shall also include any group of Persons acting jointly or
in concert.

“Proportionate Share” means the amount of the Performance Bonus or Retention
Payment allocated to each Participant upon the occurrence of a Corporate
Transaction or Change of Control, as the case may be, as provided for in Section
4.1 and Section 4.2 of this Plan.

“Retention Payment” means a positive amount determined in accordance with the
following formula:

[(Market Value - Base Price)

x

Base Shares], plus

 

[(Market Value - Additional Base Price)

x

Additional Base Shares]

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company or another Subsidiary.

“Successor” means any Person into or with which Parallel shall be merged,
consolidated or otherwise combined, or any Person which acquires all or
substantially all the assets of Parallel and in connection therewith assumes all
or substantially all of Parallel’s obligations and liabilities, including
Parallel’s obligations under this Agreement.

“Transaction Date” means the date on which a Corporate Transaction is
consummated. If a Corporate Transaction occurs in a manner providing for
multiple closings or steps, the Transaction Date will be deemed to be the date
on which the first closing or step is consummated and the Corporate Transaction
will be deemed to have been consummated in its entirety on such Transaction
Date.

“Transaction Proceeds” means the amount determined in clause (i), (ii) or (iii),
whichever is applicable, as follows: (i) the price per share of common stock
offered to stockholders of the Company in any merger, consolidation, share
exchange, reorganization, combination, sale of assets, liquidation or
dissolution transaction, (ii) the price per share of common stock offered to
stockholders of the Company in any tender offer or exchange offer, or (iii) if a
transaction occurs other than as described in clause (i) or (ii), the per share
price determined in good faith by the Committee. If the consideration offered to
holders of common stock of the Company in any transaction consists of anything
other than cash, the Committee shall determine in good faith the fair cash
equivalent of the portion of the consideration offered which is other than cash.

“Voting Securities” means all securities of a company entitling the holders
thereof to vote in an annual election of directors (without consideration of the
rights of any class of stock other than the common stock to elect directors by a
separate class vote); and a specified percentage of the “Voting Power” of a
company means such



 

4

 



 

 

number of the Voting Securities as will enable the holders thereof to cast such
percentage of all the votes which could be cast in an annual election of
directors (without consideration of the rights of any class of stock other than
the common stock to elect directors by a separate class vote).

ARTICLE II

ADMINISTRATION

2.1           Administration by Compensation Committee. Subject to the terms of
this Article II, this Plan shall be administered by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company.

2.2           Committee Action. A majority of the Committee shall constitute a
quorum, and the act of a majority of the members of the Committee present at a
meeting at which a quorum is present shall be the act of the Committee. Any
action taken by the Committee may be taken without a meeting, without prior
notice, and without a vote, if a consent or consents in writing, setting forth
the action so taken, shall be signed by all of the members of the Committee.

2.3           Committee’s Powers. The Committee shall have the power, in its
sole discretion, to take such actions as may be necessary to carry out the
provisions and purposes of this Plan and shall have the authority to control and
manage the operation and administration of this Plan. In order to effectuate the
purposes of this Plan, the Committee shall have the discretionary power and
authority to construe and interpret this Plan, to supply any omissions therein,
to reconcile and correct any errors or inconsistencies, to decide any questions
in the administration and application of this Plan, and to make equitable
adjustments for any mistakes or errors made in the administration of the Plan.
All such actions or determinations made by the Committee, in good faith, shall
not be subject to review by anyone, but shall be final, binding and conclusive
on all persons ever interested hereunder.

In construing this Plan and in exercising its powers, the Committee will attempt
to ascertain the purpose of any provision in question, and when the purpose is
known or reasonably ascertainable, the purpose will be given effect to the
extent feasible. Likewise, the Committee is authorized to determine all
questions with respect to the individual rights of all Participants under this
Plan (which need not be identical), including, but not limited to, all issues
with respect to eligibility. The Committee shall have all powers necessary or
appropriate to accomplish its duties under this Plan including, but not limited
to, the power and duty to:

(a)            designate the officers and employees of the Company and its
Subsidiaries who shall participate in this Plan, in addition to the “Executive
Group”

(b)           maintain complete and accurate records and data in the manner
necessary for proper administration of this Plan;



 

5

 



 

 



(c)            adopt rules of procedure and regulations necessary for the proper
and efficient administration of this Plan, provided the rules and regulations
are not inconsistent with the terms of this Plan as set out herein. The
Committee shall exercise its discretion hereunder in a nondiscriminatory manner;

(d)

enforce the terms of this Plan and the rules and regulations it adopts;

(e)            employ agents, attorneys, accountants or other Persons (who also
may be employed by or represent the Company) for such purposes as the Committee
considers necessary or desirable in connection with its duties hereunder; and

(f)            perform any and all other acts necessary or appropriate for the
proper management and administration of this Plan.

 

ARTICLE III

PARTICIPATION

All members of the Executive Group are Participants in this Plan and are
eligible to receive a Proportionate Share of the Performance Bonus or Retention
Payment upon the occurrence of a Corporate Transaction or a Change of Control as
provided in this Plan. The Committee may from time to time select and designate
(with the advice and assistance of the Executive Group, if requested by the
Committee) other non-officer employees of the Company and its Subsidiaries as
Participants in the Plan who shall also be eligible to receive a Proportionate
Share of the Performance Bonus or Retention Payment. Participants in the Plan
may also participate in other incentive or benefit plans of the Company or any
Subsidiary, subject to the terms and conditions of such plans.

ARTICLE IV

BONUS AND RETENTION PAYMENTS

 

4.1           Performance Bonus. Subject to the terms and conditions of Article
VIII of this Plan, on the Transaction Date, or as soon as practicable
thereafter, the Company shall set aside an amount equal to the Performance
Bonus. The Committee, with the assistance and non-binding recommendations of one
designee appointed by the Executive Group, shall then allocate for payment to
and among each member of the Executive Group such portion of the Performance
Bonus as the Committee shall determine in its sole discretion. After making such
allocations, and if and to the extent any part of the Performance Bonus remains
unallocated, the Committee, with the assistance and non-binding recommendations
of the designee appointed by the Executive Group, shall next allocate any such
remaining portion of the Performance Bonus among all other Participants in the
Plan. After all allocations of the Performance Bonus have been made, each
Participant’s Proportionate Share of the Performance Bonus shall be paid in a
cash lump sum on the Transaction Date or as soon as practicable thereafter.

 

4.2           Retention Payment.Subject to the terms and conditions of Article
VIII of this Plan, on the Change of Control Date, or as soon as practicable
thereafter, the



 

6

 



 

 

Company shall set aside an amount equal to the Retention Payment. The Committee,
with the assistance and non-binding recommendations of one designee appointed by
the Executive Group, shall then allocate for payment to and among each member of
the Executive Group such portion of the Retention Payment as the Committee shall
determine in its sole discretion. After making such allocations, and if and to
the extent any part of the Retention Payment remains unallocated, the Committee,
with the assistance and non-binding recommendations of the designee appointed by
the Executive Group, shall next allocate any such remaining portion of the
Retention Payment among all other Participants in the Plan. After all
allocations of the Retention Payment have been made, each Participant’s
Proportionate Share of the Retention Payment shall be paid in a cash lump sum on
the Change of Control Date or as soon as practicable thereafter.

 

ARTICLE V

NONALIENATION

A Participant may not alienate, assign, pledge, encumber, transfer, sell or
otherwise dispose of any rights or benefits awarded hereunder prior to the
actual receipt thereof; and any attempt by any Participant to alienate, assign,
pledge, encumber, transfer, sell or otherwise dispose of any rights or benefits
prior to such receipt, or any levy, attachment, execution or similar process
upon any rights or benefits conferred hereunder will immediately be null and
void.

ARTICLE VI

UNFUNDED OBLIGATION

 

The Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Company for payment of
any amounts hereunder. This Plan and any setting aside of amounts by the Company
with which to discharge its obligations hereunder shall not be deemed to create
a trust of any kind or a fiduciary relationship between the Company and a
Participant or any other Person. The benefits provided under this Plan shall be
a general, unsecured obligation of the Company payable solely from the general
assets of the Company, and neither any Participant nor any Participant’s
beneficiaries or estate shall have any interest in any particular assets of the
Company or any Subsidiary by virtue of this Plan. Participants and beneficiaries
shall have only the rights of a general unsecured creditor of the Company.

 

ARTICLE VII

REIMBURSEMENT OF EXPENSES

 

If, after the occurrence of a Corporate Transaction or a Change of Control, a
Participant brings any action, whether at law or in equity, to obtain or enforce
any payment, benefit or right provided by this Plan, such Participant shall be
entitled to recover reasonable attorneys’ fees and related expenses upon
issuance by a court of competent jurisdiction of a final non-appealable order to
the effect that such Participant is the prevailing party.

 

7

 



 

 

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF THE COMPANY

 

The Company will have no obligation to pay or cause to be paid to any
Participant the Performance Bonus or Retention Payment described herein if (a)
the payment of the Performance Bonus or Retention Payment would, in the sole
determination of the Committee, cause the Company to be in violation or breach
of any law, statute, rule or regulation or any determination of an arbitrator or
a court or other governmental authority, or any covenant, limitation,
prohibition or restriction of any nature contained in any agreement to which the
Company is a party or by which it is bound, or (b) Participant dies, retires,
resigns or is terminated or removed by the Company as an officer or employee of
the Company or any of its Subsidiaries prior to the date on which a Corporate
Transaction or Change of Control occurs, as applicable, except that if a
Corporate Transaction or Change of Control occurs at any time during the period
of one year following the date a Participant ceases to be an employee or officer
of the Company for any reason (other than by reason of such Participant’s
termination of employment or removal from office by the Company, whether with or
without cause), such former Participant (or such former Participant’s estate)
may, but shall not be entitled to, be designated by the Committee in its sole
discretion as a Participant eligible to receive the Performance Bonus or
Retention Payment, as applicable.

ARTICLE IX

PAYMENT OF OBLIGATION ABSOLUTE

 

Subject to the terms and conditions of Article VIII of this Plan, the
obligations of the Company to pay the Performance Bonus or Retention Payment
described in Article IV of this Plan shall be absolute and unconditional and
will not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right that the Company may
have against a Participant. In no event will a Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Participants under any of the provisions of this Plan, nor will the
amount of any payment hereunder be reduced by any compensation earned by
Participants as a result of employment by another employer.

ARTICLE X

NO RIGHT TO CONTINUED EMPLOYMENT

 

This Plan does not, and shall not be construed to, give any Participant any
right to remain in the employ of the Company or any Subsidiary. The Company and
its Subsidiaries reserve the right to terminate any employee or Participant at
any time, with or without cause.

ARTICLE XI

TERM OF PLAN

 

Unless earlier terminated in accordance with Section 12.5 of this Plan, this
Plan shall automatically terminate and expire upon the date on which all
Participants



 

8

 



 

 

have received their respective Proportionate Share of the Performance Bonus or
their respective Retention Payment following the occurrence of a Corporate
Transaction or Change of Control, as the case may be. Upon termination of this
Plan, Participants shall have no rights, benefits or claims under or pursuant to
this Plan.

 

ARTICLE XII

MISCELLANEOUS

 

12.1        No Adverse Actions. Upon the occurrence of a Corporate Transaction
or a Change of Control, no action, including, but not by way of limitation, the
amendment, suspension or termination of this Plan, shall be taken which would
adversely affect the rights of Participants or the operation of this Plan with
respect to the Performance Bonus or Retention Payment to which Participants may
have become entitled hereunder as a result of a Corporate Transaction or Change
of Control.

12.2        Simultaneous Transactions. If a transaction or event or series of
related transactions or events constitutes both a Corporate Transaction and a
Change of Control, then for purposes of this Plan, a Corporate Transaction shall
be deemed to have occurred.

12.3

Recapitalization or Reorganization.

(a)            The existence of the Plan shall not affect in any way the right
or power of the Board or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of debt or equity securities, the dissolution or liquidation
of the Company or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding.

(b)           If the Company shall effect a subdivision or consolidation of
shares of common stock or the payment of a stock dividend on common stock
without receipt of consideration by the Company, the number of Base Shares and
Additional Base Shares (i) in the event of an increase of the number of
outstanding shares of common stock shall be proportionately increased, and the
Base Price and Additional Base Price shall be proportionately reduced, and (ii)
in the event of a reduction in the number of outstanding shares of common stock
shall be proportionately reduced, and the Base Price and Additional Base Price
shall be proportionately increased.

(c)            If the Company after the date hereof recapitalizes or otherwise
changes its capital structure, and such recapitalization or change in corporate
structure would in the opinion of the Committee materially affect the rights of
Participants, the Base Price and Additional Base Price and the number of Base
Shares and Additional Base Shares shall be adjusted in such manner, if any, and
at such time as the Committee, in good faith, may determine to be equitable in
the circumstances.

(d)           Except as hereinbefore expressly provided, the issuance by the
Company of shares of stock of any class or securities convertible into shares of
stock of any class, for cash, property, labor or services, upon direct sale,
upon the exercise of



 

9

 



 

 

rights or warrants to subscribe therefore, or upon conversion of shares or
obligations of the Company convertible into such shares or other securities, and
in any case whether or not for fair value, shall not affect, and no adjustment
by reason thereof shall be made with respect to, the number of Base Shares and
Additional Base Shares or the Base Price and Additional Base Price.

12.4        Construction of Agreement. Nothing in this Plan shall be construed
to amend any provision of any other plan or policy of the Company. This Plan is
not and nothing herein shall be deemed to create, a commitment of continued
service by any Participant as an officer or employee of Parallel or in any other
capacity. The benefits provided under this Plan are in addition to any other
compensation agreements or arrangements that the Company may have with the
Participants.

12.5        Amendment or Discontinuance. At any time and from time to time, by
action of the Board, subject to the limitations hereinafter provided, any or all
provisions of the Plan may be amended. Each amendment of the Plan shall be in
writing and shall become effective on the date specified therein. No amendment
of the Plan may be made which shall deprive any Participant of amounts that may
become payable with respect to events occurring after the date of this Plan;
provided, however, and notwithstanding the foregoing, the Plan may be amended
from time to time by the Board if, in the sole discretion of the Board, any such
amendment is necessary, advisable or required in order to comply with any law,
statute, rule or regulation or any determination of an arbitrator or a court or
other governmental entity.

The Plan may not be discontinued or terminated by the Board, but shall continue
until terminated as provided in Article XI; provided, however, and
notwithstanding the foregoing, the Plan may be discontinued or terminated by the
Board if, in the sole discretion of the Board, such discontinuation or
termination is necessary, advisable or required in order to comply with any law,
statute, rule or regulation or any determination of an arbitrator or a court or
other governmental entity.

12.6

Successors.

(a)            This Plan is binding upon any Successor to the Company, and any
Person that acquires substantially all of the Company’s assets or substantially
all its business (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Plan if no succession had taken place.

(b)           This Plan inures to the benefit of, and is enforceable by, a
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant dies
after the occurrence of a Corporate Transaction or Change of Control, as the
case may be, but before the receipt of the Performance Bonus or Retention
Payment payable hereunder with respect to events occurring prior to death, such
Performance Bonus or Retention Payment shall be paid in accordance with the last
beneficiary designation executed by the Participant and filed with the Company.
If no beneficiary form has been filed with



 

10

 



 

 

the Company, any payment due to a Participant hereunder shall be paid to the
deceased Participant’s estate.

12.7        Taxes. The Company will withhold from all payments due to a
Participant (or such Participant’s beneficiary or estate) hereunder all taxes
which, by applicable federal, state, local or other law, the Company is required
to withhold therefrom.

12.8        Indemnification of Committee. No member of the Committee nor any
director, officer or employee of the Company or any Subsidiary acting on behalf
of the Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and each director, officer or employee of the Company
or any Subsidiary acting on its behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action,
determination or interpretation.

12.9        Governing Law. This Plan will be governed by and construed in
accordance with the laws of the State of Texas.

12.10      Headings. The headings of the Sections herein are included solely for
reference convenience, and will not in any way affect the meaning or
interpretation of this Agreement.

12.11      Expenses of the Plan. All costs and expenses of the adoption and
administration of this Plan shall be borne by the Company and none of such
expenses shall be charged to any Participant.

12.12      Date of Plan. The effective date of this Plan is September 23, 2004,
the date of adoption by the Board, except with respect to amendments to this
Plan adopted on August 23, 2005, which are effective as of such date.

 

 

 

11

 

 

 